Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J), rendered September 19, 1997, convicting him of murder in the second degree, criminal contempt in the second degree, menacing in the third degree, and harassment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of depraved indifference murder beyond a reasonable doubt (see People v Sanchez, 98 NY2d 373 [2002]; People v Epps, 305 AD2d 697 [2003], lv denied 100 NY2d 620 [2003]; People v Crawford, 295 AD2d 361 [2002]; People v Marsh, 140 AD2d 631 [1988]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that the results of gunshot residue tests were improperly admitted in evidence for the most part is unpreserved for appellate review, since the medical examiner gave extensive testimony with respect to those results without objection. In any event, we find that the test results were properly admitted (see People v Dingle, 170 AD2d 1009 [1991]; People v Spaight, 92 AD2d 734 [1983]; see also People v Cohen, 50 NY2d 908 [1980]; Connecticut v Dontigney, 215 Conn 646, 577 A2d 1032 [1990]) and if there was any error in the admission of additional testimony with respect to those tests the error was harmless (see People v Crimmins, 36 NY2d 230 [1975]). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.